You must file this document if you did not timely file the record and were unable to
file it by the date specified in the appellate clerk’s letter that was sent pursuant to
TEX. R. APP. P. 37.3. If your request is granted and the record is not filed by the
                                                                          FILED IN
date requested, the matter will be referred to the Court for issuance       ofOF
                                                                    4th COURT   whatever
                                                                                  APPEALS
                                                                     SAN ANTONIO,
order is appropriate to avoid further delay and to preserve the parties’     rights.TEXAS
                         13TH COURT OF APPEALS   7/24/2015 12:00:16 PM
                                                    KEITH E. HOTTLE
                COURT REPORTER’S REQUEST FOR EXTENSION
                                                          Clerk
                        OF TIME TO FILE RECORD
Appellate Case Number:            04-15-00344-CR

Appellate Case Name:              Juan Ruben Sanchez Cerda vs. The State of Texas

Trial Court Case Number:          CR-3545-13-C

        ____     The appellant has failed to request a reporter’s record.

                 The appellant has not made arrangements for paying for the record.

                 The appellant has made partial payment for the record.

        ____     The appellant has made full payment for the record.

          x      The appellant is entitled to appeal without paying the fee.
                                   (Please check appropriate statement.)

        I will be unable to file the record in this appeal by July 22, 2015 (the date specified in the letter from
the appellate court clerk). I expect the record in this appeal to be approximately 600 pages. The record
covers approximately 3 days of testimony. I believe I can file the record by August 12, 2015. I ask that the
Court grant an extension until that time for filing the record.
        If the date requested is more than 60 days from the date specified in the clerk’s letter, you
must attach a list of all appeals in which you are preparing a record that was requested before the
record in this appeal. For each appeal, list the estimated number of pages and the expected
completion date.
                                                                              Signature of Court Reporter

                          Jessie Salazar                                      Printed Name

                          100 N. Closner, 2nd Floor                            Address

                          Edinburg, Texas 78539                               City, State, Zip

                          956-318-2260                                        Phone Number

If the Court grants the request for extension, it will not exceed 30 days in an ordinary or restricted
appeal, or 10 days in an accelerated appeal pursuant to TEX. R. APP. P. 35.3.
** I have spoken with Appellant’s counsel, and he has no opposition to my request for extension